                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KHESI PILLOWS and TIFFANY                          )
WILSON,                                            )
                                                   )    No. 18 CV 7497
                     Plaintiffs,                   )
                                                   )
       v.                                          )
                                                   )   Judge Edmund E. Chang
COOK COUNTY RECORDER OF                            )
DEEDS OFFICE and COOK COUNTY,                      )
                                                   )
                     Defendants.                   )

                         MOTION FOR SUMMARY JUDGMENT

       Defendants Cook County Recorder of Deeds Office (“Recorder’s Office”) and Cook

County, as indemnitor, by Kimberly M. Foxx, Cook County State’s Attorney, through her assistant

Kathleen Ori, move this Honorable Court to enter judgment in their favor pursuant to Rule 56 of

the Federal Rules of Civil Procedure. A Memorandum of Law and Local Rule 56.1 Statement of

Undisputed Facts with accompanying Exhibits are also being filed.

                                           Respectfully submitted,


                                           KIMBERLY M. FOXX
                                           State’s Attorney of Cook County

                                    By:    /s/ Kathleen C. Ori
                                           Kathleen C. Ori
                                           Assistant State’s Attorney
                                           Mary Kate Murray, Law Clerk
                                           500 Richard J. Daley Center
                                           Chicago, Illinois 60602
                                           (312) 603-4635
                                           kathleen.ori@cookcountyil.gov
